Voto en parte disidente, del
Juez Asociado Señor Santana Becerra
San Juan, Puerto Rico, 30 de diciembre, 1970
Como norma general, estoy enteramente de acuerdo en que la Junta de Relaciones del Trabajo de Puerto Rico tiene facultad, una vez actúa dentro de su jurisdicción, para hacer determinaciones incidentales a los poderes y facultades que expresamente le confiere la ley, o que sean una necesaria consecuencia del uso de tales poderes y facultades, aunque esas determinaciones no estén expresadas en el estatuto de su creación.
Pero, a tenor de los hechos y circunstancias de este caso específico, en ausencia de legislación que defina lo que es una huelga “ilegal”; en ausencia de norma judicial inter-*538pretativa establecida y, particularmente, en ausencia de un acuerdo en el convenio colectivo entre Unión y Patrono de no ir a la huelga, entiendo que no existían normas de derecho lo suficientemente precisas que guiaran la acción de la Unión a los efectos de una sanción de carácter penal en el castigo que se le impone en forma de una penalidad económica.
Tratándose de una sanción por incumplimiento de un convenio colectivo, que no es otra cosa que un contrato, no interpreto como la misma obligación el acordar someter a arbitraje ciertas materias con el obligarse a no acudir a una huelga.
Mi criterio es que, en las circunstancias expresadas, en este caso específico debe eliminarse del fallo la obligación de resarcir daños.
En lo que respecta a la interpretación de las disposiciones de .ley vigentes que impiden embargos contra fondos de una Unión, no expreso ahora criterio por no creerlo necesario, ya que aún no se ha llegado a una etapa de ejecución. Cuando llegue ese momento, si fuere preciso una ejecución forzosa, resolvería el punto.